296 F.2d 742
UNITED STATES of Americav.UNITED STATES of America, for the Use and Benefit of The MINE AND SMELTER SUPPLY COMPANY.
No. 6832.
United States Court of Appeals Tenth Circuit.
September 28, 1961.

Appeal from the United States District Court for the District of Utah.
William T. Thurman, U. S. Atty., Salt Lake City, Utah, for appellant.
Harold R. Boyer, Salt Lake City, Utah, for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellant.